Citation Nr: 0915851	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling for the 
period from July 14, 2004 through September 20, 2005, and 
from November 1, 2005 through June 22, 2006.  

2.  Entitlement to an increased rating for PTSD, rated 50 
percent disabling from August 1, 2006.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and J.M.

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana which denied an evaluation of in excess 
of 30 percent for the Veteran's service-connected PTSD, and a 
February 2008 rating decision which denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  During the pendency of this appeal, 
a January 2007 RO decision granted an evaluation of 50 
percent for PTSD, effective August 1, 2006.

In February 2009, the Veteran and a witness testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  The 
Veteran submitted additional written evidence at the hearing 
with a written waiver of RO consideration, which was signed 
by the Veteran.


FINDINGS OF FACT

1.  For the periods from July 14, 2004 through September 20, 
2005, and from November 1, 2005 through June 22, 2006, the 
Veteran's PTSD has been manifested by symptoms of sleep 
difficulty, depressed mood, and anxiety, productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  For the period from August 1, 2006, the PTSD is 
manifested by symptoms of sleep difficulty, depressed mood, 
and anxiety, productive of no more than occupational and 
social impairment with reduced reliability and productivity.

3.  The evidence of record does not reflect that the 
Veteran's service-connected disabilities preclude him from 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent, for the periods from July 14, 2004 through September 
20, 2005, and from November 1, 2005 through June 22, 2006, 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability rating greater than 50 
percent from August 1, 2006, for PTSD, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b), 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).

3.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In the present case, VA correspondence to the Veteran in 
October 2005 and October 2007 informed the appellant of what 
evidence was required to substantiate the claim for TDIU, and 
of his and VA's respective duties for obtaining evidence.  In 
VA correspondence to the Veteran in March 2006, the appellant 
was notified of the criteria for evaluation disabilities and 
determining an effective date in accordance with the Court's 
decision in Dingess/Hartman.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In VA correspondence to the appellant in 
September 2008, VA notified the Veteran of the evidence 
required in accordance with Vazquez-Flores.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and  Supplemental Statements of the Case were provided to the 
Veteran in February 2007, August 2008, and January 2009.  
Moreover, the Veteran has been represented by counsel.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, to include 
testimony at a video conference hearing, and to respond to VA 
notices.  The Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
the increased rating claim such that the essential fairness 
of the adjudication is not affected.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), a private 
psychologist letter and notes, and VA examination and 
progress records.  Additionally, the claims file contains the 
Veteran's statements in support of his claim, as well as the 
statements of J.M, to include the testimony of both at a 
videoconference hearing.  The Board has carefully reviewed 
these statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The claims file also contains an October 2007 Social 
Security Administrative (SSA) Records Center response to a VA 
request for documents.  The SSA response reflects that the 
Veteran's file has been destroyed.  The Board has perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

The Veteran was afforded a VA examination in November 2007.  
In correspondence dated in February 2008, the Veteran's 
representative requested that the Veteran be afforded another 
VA examination.  The Board notes; however, that at the 
February 2009 videoconference hearing, the Veteran's 
representative stated that he was no longer requesting 
another examination (See transcript, page 19); therefore, the 
Board considers the request withdrawn, and will proceed to 
decide the issues on appeal. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.
PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). 

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of Veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

PTSD

The Veteran was service-connected for PTSD with an evaluation 
of 30 percent effective from June 17, 2002.  From September 
21, 2005 through October 31, 2005, the Veteran was assigned a 
100 percent evaluation due to hospitalization.  From November 
1, 2005 through June 22, 2006, the Veteran was assigned a 30 
percent evaluation.  From June 23, 2006 through July 31, 
2006, the Veteran was assigned a 100 percent evaluation due 
to hospitalization.  A 50 percent evaluation was assigned 
from August 1, 2006.  The Veteran asserts that an increased 
evaluation is warranted for his service-connected PTSD.  As 
the Veteran's claim was received by VA in July 2005, the 
rating period on appeal is from July 14, 2004, one year prior 
to the date of receipt of the increased rating claim.  38 
C.F.R. § 3.400(o)(2) (2008).  However, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of the 30 percent 
for the rating periods on appeal prior to August 1, 2006, 
notwithstanding the Veteran's periods of hospitalization.   
Moreover, the Board finds that the Veteran's disability 
picture is appropriately reflected by the 50 percent 
evaluation through the entirety of the rating period from 
August 1, 2006.  

I.	Rating for PTSD from July 14, 2004 through September 
20, 2005 and from November 1, 2005 through June 22, 
2006

The Veteran is assigned a 30 percent disability rating for 
the period from July 14, 2004 through September 20, 2005 and 
from November 1, 2005 through June 22, 2006.  The evidence of 
record does not indicate that a higher rating is warranted.

The evidence of record does not indicate that the Veteran had 
circumstantial, circumlocutory, or stereotyped speech.  An 
October 2004 VA discharge note reflects that the Veteran's 
speech was loud, coherent, spontaneous, and goal oriented.  
His affect was appropriate.  An August 2005 VA psychosocial 
assessment record reflects that the Veteran's affect was 
appropriate.  His speech was clear and coherent.  He was 
cooperative and friendly during the interview.  A November 
2005 "Elkhart Group" progress note reflects that the 
Veteran interacts with other veterans.  While a March 2006 VA 
clinician note reflects flat affect, a June 2006 clinician 
history and physical report record reflects that the 
Veteran's affect and mood were pleasant.  His speech was 
verbally relevant and goal directed.  

The evidence of record does not indicate that the Veteran had 
difficulty in understanding complex commands or impaired 
judgment, or impaired abstract thinking.  The October 2004 VA 
discharge note reflects that the Veteran's insight into 
issues was good.  Chemical Dependency Discussion Group notes, 
dated in October 2004, reflect that the Veteran's level of 
participating and involvement was proper and good.  His 
attitude was appropriate and positive.  No symptoms of 
depression and/or fragmented thought process were seen in the 
session.  An October 2004 VA Patient Education report 
reflects that the Veteran participated in a group discussion 
on codependency and dysfunctional families.  It was noted 
that the Veteran was attentive and appeared to understand the 
information and how it can relate to his recovery.  An 
October 2004 VA Chemical Dependency Education Meditation 
Group record reflects that the Veteran was attentive and 
presented as doing well on the meditation exercise although 
he struggled with focus early on in the exercise.  A November 
2004 VA Chemical Dependency phone note reflects that the 
Veteran presents as understanding proper procedures to follow 
to get requested information.

With regard to disturbances of motivation and mood, an 
October 2004 Chemical Dependency Counselor group note 
indicates that the Veteran presented as confident in his goal 
setting abilities.  A November 2004 VA Chemical Dependency 
phone note reflects that the Veteran presented as frustrated 
and angry regarding access to information in his records.  A 
November 2004 VA Chemical Dependency Individual Counseling 
record from the next day reflects that the Veteran presented 
as frustrated, unreasonable, and stubborn regarding a 
positive drug test which was in his records.  A December 2004 
VA psychiatry note reflects that the Veteran reported that 
things were getting better and he was not feeling as 
depressed.  He was described as alert, oriented, brighter, 
and positive, but still reported not sleeping well.  VA 
psychiatric notes dated in February 2005 reflect that the 
Veteran was still reporting some depression but was alert, 
oriented, brighter, and positive.  VA psychiatric notes dated 
in April 2005 reflect that the Veteran averred that things 
are "fabulous" and he was feeling much better.  He reported 
sleeping better, having fewer nightmares,  and having no 
flashbacks.  VA psychiatric notes dated in June 2005 reflect 
that the Veteran reported that things were going well and 
that he was not as agitated, irritable, and angry.  He 
reported some difficulties with his behavior, which he was 
trying to control.  He was described as alert, oriented, 
positive, and brighter.

The evidence of record does not indicate that the Veteran had 
panic attacks more than once a week.  J.M. testified that the 
Veteran suffers from anxiety attacks in which he gets very 
agitated and upset; however she did state their frequency.  
(See Videoconference hearing Transcript, page 8). 

With regard to difficulty in establishing and maintaining 
effective work and social relationships, the record 
establishes that the Veteran began a familial relationship 
with J.M. in April 2003, and sees her on a daily basis.  
Their relationship includes sharing sports and hobbies, such 
as waterskiing and visiting junk yards.  (See November 2007 
VA examination report.)  In addition, he was apparently close 
to his mother, until her death in April 2003.  (See 
videoconference hearing transcript, page 11).  A June 2005 
Vet Center intake form reflects that the Veteran was a welder 
for twenty years.  He stated at the February 2009 
videoconference hearing that he always worked to the best of 
his ability.  He noted that alcohol and a lack of sleep 
contributed to problems, and he did not socially interact 
with the people with whom he worked, however he also stated 
that he completed his jobs, and when they were done, he left.  
(See videoconference hearing transcript, page 16).

With regard to the Veteran's memory, an August 2005 VA 
psychological assessment notes that the Veteran's memory 
appeared grossly intact.  A March 2006 VA clinician note 
reflects that the Veteran had good short and long term 
memory.

As noted above, GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  
A December 2004 VA initial assessment record reflects a GAF 
score of 48, but does not provide specific details of the 
assessment.  In August 2005, within one month prior to 
hospitalization, the Veteran's GAF, as evaluated by a 
licensed professional counselor, was 37.  An October 2005 VA 
discharge summary record reflects that the Veteran's GAF was 
39/40.  As noted above, a GAF score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Although the August 2005 GAF score 
was a 37, the report reflects that the Veteran was fully 
oriented, his memory appeared grossly intact and his speech 
was clear and coherent.  He was described as cooperative and 
friendly during the evaluation.  Moreover, the record 
reflects his affect was appropriate and his mood appeared 
euthymic.  The Veteran was reported to have a desire to enter 
the residential PTSD program.  The Veteran was voluntarily 
admitted to an inpatient PTSD program in September 2005.  
Although the October 2005 GAF score was 39/40, the report 
reflects that the Veteran was alert, oriented times 3, 
cooperative, and casually groomed.  His mood was pleasant and 
his affect was congruent to his mood.  His speech was loud in 
volume, but clear and coherent.  He displayed good eye 
contact.  His attention, concentration, and judgment for 
treatment were good; however, his insight was limited.

A June 2006 VA examination report upon a hospital discharge 
reflects that the Veteran's score was 50 upon admission to 
the hospital and 51 at discharge.

A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  The Board notes that clinical findings are 
nevertheless more probative than a GAF score as these 
findings more accurately portray the relevant symptoms of the 
Veteran's service-connected PTSD.  There is no justification 
for increasing the rating for the Veteran's PTSD on the basis 
of his GAF score.  Overall, the Veteran's GAF scores are 
commensurate with his ratings.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD for the rating periods on 
appeal prior to August 1, 2006.  



II.	Rating for PTSD from August 1, 2006

Initially, the Board notes that the Veteran contends, in a 
statement dated in February 2008, that the November 2007 VA 
examination is replete with errors and statements which he 
did not make to the examiner.  The Board notes the examiner, 
in his report, recited prior statements made by the Veteran 
which were contained in the Veteran's claims file.  The 
examiner did not assert that the Veteran actually made those 
statements in the November 2007 examination.  The Board finds 
that the November 2007 VA examination is probative.

An August 2006 VA comprehensive psychiatric evaluation record 
reflects that the Veteran averred that he battles intrusive 
thoughts every day and still has anxiety.  It was further 
noted that overall he has done well since entering treatment 
at coping better with his PTSD, still isolates himself, lives 
on the edge of anxiety, but is much healthier than he was.  
This report reflects that the Veteran's condition was 
improving.

The evidence of record reflects that the Veteran does not 
have suicidal or homicidal ideation, with the exception of 
one incident noted below.  February, June, July , and August 
2008 VA records all reflect that the Veteran denied suicidal 
or homicidal ideation.  

With regard to personal hygiene and grooming, as noted above, 
the evidence of record contains the statements of J.M.  In a 
written statement dated in August 2006, J.M. noted that the 
Veteran may go a week or longer without bathing.  However, 
the November 2007 VA examination report reflects that the 
Veteran was dressed casually with average grooming and 
hygiene.  It was noted that he was able to independently care 
for his personal hygiene and other basic activities of daily 
living.  Moreover, the evidence of record contains numerous 
VA reports which describe the Veteran's grooming as good, 
neat, and clean.  (See February 2008 VA psychology individual 
therapy note, and June and August 2008 VA psychiatry notes).
  
The evidence of record does not indicate that the Veteran's 
speech is intermittently  illogical, obscure, or irrelevant, 
circumstantial, circumlocutory or stereotyped, or with 
flattened affect.  The November 2007 VA examination report 
reflects his speech was fluent, of normal rate, and well 
articulated.  His speech patterns were logical, relevant, 
coherent, and goal directed.  The February 2008 VA psychology 
individual therapy note reflects his speech was loud and 
pressured, but coherent, logical, and goal directed.  The 
Veteran was described as alert and oriented.  VA nurse note 
records dated in June, July, and August 2008 indicate that in 
telephone conversations with a nurse, the Veteran speech was 
slurred, pressured, loud, and fast paced.  It was noted that 
the Veteran seemed to rush from one topic to another topic, 
never really completing one train of thought at a time, with 
the nurse needing to frequently redirect the conversation.  
The Veteran's thoughts during telephone conversations were 
described in various accounts as being coherent, run-on 
thoughts, and tangential.  The evidence of record indicates 
that on one occasion the nurse opined that the Veteran's 
speech, over the telephone, sounded like he was intoxicated.  
With the exception of telephone conversations with the 
nursing staff, where the sobriety of the Veteran was not 
adequately assessed, the evidence of record does not indicate 
that the Veteran's speech, while pressured, is other than 
logical and goal directed. 

The evidence of record does not indicate that the Veteran 
suffers from near continuous panic or depression affecting 
the ability to function independently.  The November 2007 VA 
examination report reflects that that the Veteran averred he 
felt better than he had the previous year and would like to 
work.  He reported nightmares and distressing thoughts of 
Vietnam.  He further reported problems with hearing loud 
noises as well as irritability; however, it is noted that he 
did not report any panic attacks or panic-like symptoms.  A 
VA February 2008 psychology individual therapy note reflects 
that the Veteran reported anxiety that increases when leaving 
the house or local community, ongoing anger including some 
road rage, ongoing intrusive thoughts, and episodes of 
depressed mood.  A VA psychiatry note from the same day also 
indicates that the Veteran averred that his mood had been 
"good at home" and this is the best the Veteran had felt in 
a long time.  As noted above, J.M. testified that the Veteran 
suffers from anxiety attacks in which he gets very agitated 
and upset, but did not note the frequency of any panic 
attacks.  At the February 2009 videoconference hearing, the 
Veteran testified that he gets depressed while watching a 
movie regarding war, or reading newspaper articles about 
Veterans who served in Iraq or Afghanistan.  (See 
videoconference hearing transcript, pgs 13 & 14).  During the 
rating period on appeal, the Veteran has been involved with 
the "Toys for Tots" program, the Marine "Mud Run" obstacle 
course event, and umpiring baseball.  (See November 2007 VA 
examination report).  He lives alone and according to his 
representative, he has done well since entering treatment and 
is coping better with his PTSD.  (See February 2009 
videoconference hearing transcript, page 5).  He has had 
several pets, including two dogs, for which he is 
responsible.  J.M. visits him on a daily basis to help him 
with household chores.  The November 2007 VA examination 
further noted that the Veteran is independently able to care 
for activities of daily living.

With regard to impaired impulse control, county police 
records for the Veteran's county indicate no arrests since 
July 2004, when he was charged with driving under the 
influence and related offenses.   A November 2007 VA 
examination report reflects that the Veteran reported no 
history of violence or assaults since his last rating 
examination in April 2003.  It was further noted that the 
Veteran stated that at times when he feels that he may become 
angry, he tries to distance himself from other people to 
avoid any impulse control problems.  The February 2008 
psychiatry note reflects that the Veteran denied any 
threatening or violence.  He did report ongoing anger 
including road rage.  (See February 2008 psychology 
individual therapy note).  The testimony of J.M. at the 
February 2009 videoconference hearing, and a July 2008 VA 
nurse's note, reflect that the Veteran expressed anger 
towards J.M, and allegedly caused minor damage to her car by 
knocking out the tail lights with a trenching tool due to his 
anger at J.M. for contacting the Veteran's doctor.  The nurse 
noted that she considered the Veteran's behavior to have been 
homicidal; however, the nurse's note also states that the 
Veteran reported that he had spoken to police and that no 
criminal charges were being filed.  A July 2008 Psychiatrist 
note reflects that J.M. reported that the Veteran was drunk 
at the time of the incident.

Impairment of memory is a consideration in awarding a 50 
percent evaluation.  The November 2007 VA examination report 
reflects that the Veteran was competent to manage any 
financial benefits in his own best interests, and that his 
memory was good.  He was reported to be able to remember in 
detail events from his childhood and adult years.  In a 
written statement, dated in August 2006, J.M. wrote that the 
Veteran's short term memory was "shot" and that his long 
term memory is fair.  Any problems with the Veteran's memory 
are taken into account with his current 50 percent 
evaluation. 
 
With regard to the Veteran's inability to establish and 
maintain effective relationships.  The evidence of record 
indicates that the Veteran continues to participate in PTSD 
group therapy meetings.  A March 2008 VA report reflects that 
the Veteran is attentive and participates in the meetings by 
giving input and facilitating discussions in the group.  The 
private clinical psychologist letter, received in February 
2009, reports that the Veteran socializes with other veterans 
at the PTSD and is supportive of other veterans.  The 
November 2007 VA examination report reflects that the Veteran 
stated he had a positive and close relationship with his 
daughter and granddaughter.  In a February 2008 statement by 
the Veteran, he stated this relationship is "on again, off 
again" and that his daughter has refused to let him visit 
his granddaughter due to his PTSD symptoms.  Nevertheless, 
the evidence of record is clear that the Veteran is able to 
establish and maintain effective relationships.  The Veteran 
continues to have a relationship with J.M. and sees her on a 
daily basis.  He is involved in regular PTSD meetings, and is 
involved in charity work.  The November 2007 VA examiner 
opined that the Veteran has a marked antisocial personality 
disorder and a chemical dependency which are independently 
responsible for his psychosocial functioning impairment.  

As noted above, GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  
A June 2006 VA examination report upon hospital discharge 
reflects that the Veteran's score was 50 upon admission and 
51 at discharge.  The Veteran's GAF score for PTSD in 
November 2007 was 56.

A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  There is no 


justification for increasing the rating for the Veteran's 
PTSD on the basis of his GAF score.  Overall, the Veteran's 
GAF scores are commensurate with his 50 percent rating.  

In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for PTSD, 
from August 1, 2006.

Extraschedular evaluation 

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, not 
already accounted for, such that application of the regular 
schedular standards is rendered impracticable.  The November 
2007 VA examination report reflects that the Veteran stated 
that his age would make it difficult for him to be employed 
as a welder.  Moreover, he stated that would need a job which 
would allow him to attend his PTSD meetings.  A private 
psychologist letter, received by VA in February 2009, 
reflects the psychologist's opinion that the Veteran is not 
able to work or have a healthy social life; however, the 
letter does not reflect the specific reasons for this 
opinion, other than to note that the Veteran is constantly on 
guard which makes it difficult to hold a job.  The letter 
notes that the Veteran can function in short term tasks that 
have an end pint.  While the letter notes that after the war, 
the Veteran was unable to hold a job for a variety of 
reasons, the letter does not address the Veteran's more 
recent 20 year experience as a welder or his desire to work.  

As noted above, the Veteran has been diagnosed with a 
personality disorder, other than PTSD, and has health 
problems and substance abuse problems.  The Board finds that 
the criteria for referral for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).



TDIU

On VA examination in April 2003, the Veteran reported that he 
had completed high school, and had had occupational 
experience as a worker in a fast-food restaurant, stocking 
shelves and bagging groceries at a grocery store, and as a 
worker in a foundry making engine blocks.  On VA examination 
in November 2007, he reported that he last worked in 2004 at 
an animal shelter, and had received three months of VA 
vocational rehabilitation services.  

The Veteran's is service-connected for PTSD rated 50 percent 
disabling, tinnitus rated 10 percent disabling, and bilateral 
hearing loss rated as noncompensable (zero percent 
disabling), for a combined evaluation of 60 percent.  Thus, 
the Veteran does not meet the schedular criteria listed in 38 
C.F.R. § 4.16(a).  

As the competent clinical evidence of record does not 
demonstrate that the veteran's service-connected bilateral 
hearing loss has resulted in social or occupational 
impairment of a compensable degree, the Board does not find 
that it is productive of significant occupational impairment.  
Similarly, the veteran's tinnitus warrants no more than the 
minimal compensable rating for a disability under the 
Schedule for Rating Disabilities.  In view of such findings, 
and with consideration of the findings noted above relative 
to the Veteran's PTSD, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran is 
precluded from securing substantially gainful employment 
consistent with his high school educational attainment, and 
his occupational experience as a laborer, solely by reason of 
his service-connected disorders or that he is incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected  disorders.  
The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert, 1 
Vet. App. at 54-56.


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), for the periods from 
July 14, 2004 through September 20, 2005, and from November 
1, 2005 through June 22, 2006, is denied.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from August 1, 2006, is denied.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


